Case 1:19-cv-00080-KLM Document 2 Filed 01/10/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Case No. 1:19-cv-00080

MICHAEL LANTZ

       Plaintiff,

v.

G&S SALES & PAWN, LLC and
SHARON MARQUARDT,

       Defendants.


                                 ENTRY OF APPEARANCE


       J. Bennett Lebsack of Lowrey Parady, LLC, hereby enters his appearance as counsel of

record for Plaintiff Michael Lantz.

       Respectfully submitted this 9th day of January, 2019.

                                                   /s/ J. Bennet Lebsack
                                                   J. Bennett Lebsack
                                                   Lowrey Parady, LLC
                                                   1725 High Street, Suite 1
                                                   Denver, CO 80218
                                                   Tel. (303) 593-2595, Fax (303) 502-9119
                                                   ben@lowrey-parady.com




                                               1
